DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This action is in response to the claims most recently filed on 
July 28, 2022.
Applicant's arguments have been fully considered but they are not persuasive. 
The Examiner maintains that describing a sampling detection resistor that is connected at one end to the mirror current output port with the other end grounded is limited to the embodiments of Figures 9-11. Furthermore, paragraph 95 of the specification describes the positive input pin of the amplifier being connected to "SS1 or SS1k of the sampling loop of the switching transistor group" and describes the negative input pin of the amplifier being connected to "S1k of the main loop of the switching transistor group". Therefore, the previous objections and rejections are maintained.
Claim Objections
Claims 1, 15, and 16 are objected to because of the following informalities: 
CLAIM 1:
In the penultimate line, “positive” should be changed to --negative-- to better correspond to the teaching of Figures 9-11 of the specification.
In the last line, “negative” should be changed to --positive-- to better correspond to the teaching of Figures 9-11 of the specification. 
CLAIM 15:
In line 6, replace “negative” with --positive-- to correspond to teaching of Figures 9-11.  
CLAIM 16:
In line 8, replace “negative” with --positive-- to correspond to teaching of Figures 9-11.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonomura et al (2014/0125289).
In re Claim 1, Tonomura teaches a power protection apparatus that protects a cell (2, paragraph 45) connected to a load (paragraph 79), the apparatus as seen in Figures 2 and 4 comprising: 
a protection integrated circuit (4, paragraph 52) that comprises a power input terminal connected to a positive electrode of a cell, a power input terminal connected to a negative electrode of the cell (as seen in Figure 4), a mirror current input port (port connected to drain of 43b), a mirror current output port (port connected to source of 43b), an operational amplifier (43a), a voltage regulation switch transistor (43b), and at least one charge-discharge protection circuit (9 and 11, paragraph 81); the operational amplifier comprises a positive input pin, a negative input pin, and an output pin (as seen in Figure 4); the voltage regulation switch transistor comprises a voltage input pin (gate of 43b) connected to the output pin of the operational amplifier, a current input pin (drain of 43b) connected to the mirror current input port, and a current output pin (source of 43b) connected to the mirror current output port; 
a switch transistor group (5), connected between the positive electrode of the cell and the load (physically coupled between load at terminal 7 and positive electrode of 2 via body of 2), the switch transistor group is configured to turn on or turn off a charge-discharge loop of the cell (paragraphs 50-51), wherein the switch transistor group comprises a main loop part (20 and 21), and a sampling part (23 and 22), a first connection circuit connected to the load (left side terminal of 5 connected to load at 7), a second connection circuit connected to the positive electrode of the cell (right side terminal of 5 connected to 2), and at least one control circuit (top most terminals of 5 connected to gates of 20-23), wherein the at least one control circuit is connected to the at least one charge-discharge protection circuit of the protection IC and is configured to receive a control signal of the protection IC to control the switch transistor group perform abnormity protection of the cell when turned off (paragraphs 81 and 85); 
and a sampling detection resistor (16) with one end of the sampling detection resistor connected to the mirror current output port (port at source of 43b) and the other end grounded (as seen in Figure 4), wherein the sampling detection resistor is configured to detect a current of the sampling part of the switch transistor group (paragraphs 53-54), and wherein the input or the output of the main loop part of the switch transistor group is connected to the negative input pin (as seen in Figure 4, or physically connected to the positive input pin via body of 43a), and a connection circuit (source 22, i.e., 118 as seen in Figure 2, paragraphs 64-65) of the sampling part of the switch transistor group is connected to the positive input pin (as seen in Figure 4, or physically connected to the negative input via the body of 43a).
In re Claim 2, Tonomura teaches that the operational amplifier enables the negative input pin to have a same potential as the positive input pin to allow the current flowing through the sampling part of the switch transistor group to be equally proportional to a current flowing through the main loop part of the switch transistor group (paragraphs50 and 53).
In re Claim 3, Tonomura teaches the switch transistor group comprises (X+KX) switch transistors connected in parallel to each other, X switch transistor are connected in parallel to form the sampling part of the switch transistor group, KX transistors are connected in parallel to form the main loop part of the switch transistor group, a ratio of the current flowing through the sampling part of the switch transistor group to the current flowing through the main loop part of the switch transistor group is equal to a ratio of the quantity of switch transistors in the sampling part of the switch transistor group to the quantity of switch transistors in the main loop part of the switch transistor group, wherein X and K are positive integers (paragraph 50).
In re Claim 4, Tonomura teaches that the switch transistor group comprises a sampling output end SS1 (106 as seen in Figure 2) connected to the connection circuit (118) of the sampling part and a main-loop detection output end S1k (end of conductor running from terminal of 5 attached to source of 20 to terminal of 4 attached to negative terminal of 43a) connected to the input of the main loop part, the main-loop detection output end S1k is connected to the negative input pin of the operational amplifier (as seen in Figure 4), and the sampling output end SS1 (106) is connected to both the positive input pin of the operational amplifier (as seen in Figure 4) and the mirror current input port (as seen in Figure 4).
In re Claim 5, Tonomura teaches a sampling output end SS2 (105 as seen in Figure 2) connected to the connection circuit of the sampling part (physically as seen in Figure 2) and a main-loop detection output end S2k (end of conductor running from terminal of 5 attached to source of 21 to terminal of 4 attached to negative terminal of 44a) connected to the output of the main loop part, and the protection IC further comprises a second mirror current input port (drain of 44b), a second mirror current output port (source of 44b), a second operational amplifier (44a), and a second voltage regulation switch transistor (44b), wherein the second voltage regulation switch transistor comprises a voltage input pin (gate of 44b) connected to an output pin of the second operational amplifier (as seen in Figure 4), a second current input pin (drain of 44b) connected to the second mirror current input port, and a second current output pin (source of 44b) connected to the second mirror current output port, the main-loop detection output end S2k is connected to a negative input pin of the second operational amplifier (as seen in Figure 4), the sampling output end SS2 is connected to both a positive input pin of the second operational amplifier and the second mirror current input port (as seen in Figure 4); and the power protection apparatus further comprises a second sampling detection resistor (19) connected in series between the second mirror current output port and a ground (as seen in Figure 4).
In re Claim 6, Tonomura teaches that  the switch transistor group comprises a sampling output end SS1 (106, Figure 2)) and a sampling detection output end SS1k (end of conductor that runs from terminal of 5 connected to source of 22 to terminal of 4 connected to drain of 43b as seen in Figure 4) that are connected to the connection circuit (118) of the sampling part (as seen in Figures 2 and 4), and a main-loop detection output end S1k (end of conductor running from terminal of 5 attached to source of 20 to terminal of 4 attached to negative terminal of 43a) connected to the input of the main loop part, wherein the main-loop detection output end S1k is connected to the negative input pin of the operational amplifier 43a (as seen in Figure 4), the sampling output end SS1 is connected to the mirror current input port (as seen in Figure 4), and the sampling detection output end SS1k is connected to the positive input pin of the operational amplifier (as seen in Figure 4).
In re Claim 7, Tonomura teaches a sampling output end SS2 (105 as seen in Figure 2) and a sampling detection output end SS2k (end of conductor running from terminal of 5 connected to source of 23 to terminal of 4 connected to drain of 44b) connected to the connection circuit of the sampling part (physically as seen in Figures 2 and 4) and a main-loop detection output end S2k (end of conductor running from terminal of 5 attached to source of 21 to terminal of 4 attached to negative terminal of 44a) connected to the output of the main loop part, and the protection IC further comprises a second mirror current input port (drain of 44b), a second mirror current output port (source of 44b), a second operational amplifier (44a), and a second voltage regulation switch transistor (44b), wherein the second voltage regulation switch transistor comprises a voltage input pin (gate of 44b) connected to an output pin of the second operational amplifier (as seen in Figure 4), a second current input pin (drain of 44b) connected to the second mirror current input port, and a second current output pin (source of 44b) connected to the second mirror current output port, the main-loop detection output end S2k is connected to a negative input pin of the second operational amplifier (as seen in Figure 4), the sampling output end SS2 is connected to the second mirror current input port (as seen in Figure 4), and the sampling detection output end SS2k is connected to a positive input pin of the second operational amplifier (as seen in Figure 4). 
In re Claim 8, Tonomura teaches that each switch transistor comprises two switch transistors reversely connected as seen in Figure 4, wherein each transistor comprises a number of transistor cells connected in parallel (paragraphs 50-51).  Matsunaga (7,737,664) demonstrates in Figure 6 that each transistor (20-23) of Tonomura has an implicit parasitic diode (Dp1 or Dp2) connected in parallel with it (col 1 lines 23-38).  
In re Claim 9, Tonomura teaches that the at least one control circuit comprises a discharge control circuit G1 (102 paragraphs 50 and 73),  and a charge control circuit G2 (101, paragraphs 51 and 73), D poles of all the first switch transistors Sas and all the second switch transistors Sbs of the (X+KX) switch transistor are connected together (paragraph 72), G poles of all the first switch transistors Sas of the (X+KX) switch transistors are connected together to form G1, G poles of all the second switch transistors Sbs of the (X+KX) switch transistors are connected together to form G2 (paragraphs 59-64), S poles of all the first switch transistors Sas of the X switch transistor forming the sampling part of the switch transistor group are connected to a same pin to form the sampling output end SS1 (106, paragraph 73), S poles of all the second switch transistors Sbs of the X switch transistors are connected to a same pin to form the sampling output end SS2 (105, paragraph 73) and S poles of all the first switch transistors Sas of the KX switch transistor forming the main loop part of the switch transistor group are connected to a same pin to form the first connection circuit of the switch transistor group (103, paragraph 73), S poles of all the second switch transistors Sbs of the X switch transistors are connected to a same pin to form the second connection circuit of the switch transistor group (104, paragraph 73).
In re Claim 11, Tonomura teaches that the at least one control circuit comprises a discharge control circuit G1 (102, paragraphs 50 and 73) configured to control, during discharging, the switch transistor group to be turned off and a charge control circuit G2 (101, paragraphs 51 and 73) configured to control, during charging, the switch transistor group to be turned off and the at least one charge-discharge protection circuit of the protection IC comprises a discharge protection circuit DO connected to the discharge control circuit G1 (via 11) and a charge protection circuit CO connected to the charge control circuit (via 11) (paragraphs 50-51).
In re Claim 12, see discussion of claim 1 above, wherein “negative current detection circuit” and “positive current detection circuit” correspond to the “negative input pin” and positive input pin”, respectively.    
In re Claim 13, see discussion of claim 2 above.
In re Claim 14, see discussion of claim 3 above.
In re Claim 15, see discussion of claim 4 above.  Furthermore, Tonomura teaches that S1k is connected to current sampling detection output end (terminal of 4 connected to ground) and that SS1 (106) is physically connected to both inputs of 43a and that Rs (16) is connected in series between SS1 (106, of Figure 2) and the current sampling detection output end as seen in Figure 4.
In re Claim 16, see discussion of claim 6 above.  Furthermore, Tonomura teaches that S1k and SS1 (106) connected to current sampling detection output end (terminal of 4 connected to ground) and that SS1k is physically connected to both inputs of 43a and that Rs (16) is connected in series between SS1 (106, of Figure 2) and the current sampling detection output end as seen in Figure 4.  
In re Claim 17, see discussion of claim 8 above.
In re Claim 18, see discussion of claim 9 above.
In re Claim 20, Tonomura teaches the power protection apparatus and a cell protected by the power protection apparatus forms a battery (Figure 5 and paragraph 90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonomura et al (2014/0125289).
In re Claim 10, Tonomura teaches that the sampling detection output end SS1k, sampling detection output end S1k, the main-loop detection output end S1k, and the main-loop detection output end S2k are formed by the end of their respective conductors as discussed above.  Tonomura additionally teaches that the switches are formed on a semiconductor chip as seen in Figure 2 and that each of the source terminals are directly connected to the end of their respective conductors as seen in Figure 4.
Tonomura does not specifically teach that the conductors are high conductivity metal wire.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the conductors out of high conductivity metal wire since it was known in the art that high conductivity metal wire is a suitable conductor to deliver electricity between two points.  
In re Claim 19, see discussion of claim 10 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836